Citation Nr: 1007534	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  09-27 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Entitlement to service connection for a right knee 
disability.

2. Entitlement to a rating in excess of 10 percent for left 
knee traumatic arthritis.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from 
July 1962 to April 1969.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from a March 2008 
rating decision of the Columbia, South Carolina Department of 
Veterans Affairs (VA) Regional Office (RO) that denied an 
increased rating for left knee traumatic arthritis and 
service connection for a right knee disability.  In October 
2009, a Travel Board hearing was held before the undersigned; 
a transcript of the hearing is associated with the claims 
file.  At the hearing the Veteran was assisted by an employee 
of VA.  The Veteran's claims file is now in the jurisdiction 
of the Cleveland, Ohio RO.  

Regarding the claim of service connection for  right knee 
disability, the Board notes that after a statement of the 
case (SOC) was issued in the matter the Veteran was advised 
by the RO that such matter was not on appeal.  At a brief 
pre-hearing conference the Veteran expressed that he wished 
to have such matter addressed.  The Board also notes that the 
Veteran is a pro se appellant.  A liberal interpretation of 
his notice of disagreement and substantive appeal (along with 
issuance of the SOC) place this matter within the Board's 
jurisdiction.  

The matter of service connection for a right knee disability 
is being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the Veteran if 
further action on his part is required.


FINDING OF FACT

The Veteran's service-connected left knee disability is 
manifested by impairment no greater than X-ray confirmed 
arthritis with range of motion from 5 degrees extension to 
100 degrees flexion. 



CONCLUSION OF LAW

A rating in excess of 10 percent for the Veteran's service-
connected left knee disability is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (Codes) 5003, 
5010, 5256-5262 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000(VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  In a claim for increase, the 
VCAA requirement is generic notice, that is, the type of 
evidence needed to substantiate the claim, namely, evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment, 
as well as general notice regarding how disability ratings 
and effective dates are assigned.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).   

The Veteran was advised of VA's duties to notify and assist 
in the development of the claim prior to its initial 
adjudication.  A July 2007 letter explained the evidence 
necessary to substantiate the claim, the evidence VA was 
responsible for providing, and the evidence he was 
responsible for providing.  It also informed him of rating 
and effective date criteria.  He has received the general-
type notice described in Vazquez-Flores, and has had ample 
opportunity to respond/supplement the record.  It is not 
alleged that notice in this case was less than adequate.

The RO arranged for a VA examination in August 2007.  The 
examination is adequate for rating purposes, as it considered 
the evidence of record, noted the history of the disability, 
and included a thorough physical examination of the Veteran 
and notation of all clinical findings necessary for a proper 
determination in the matter.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  

The Veteran's pertinent treatment records have been secured.  
He has not identified any pertinent evidence (treatment 
records, e.g.) that remains outstanding.  VA's duty to assist 
is met.  Accordingly, the Board will address the merits of 
the claim. 


B. Factual Background

Te Veteran sustained a left knee injury in service.  A 
November 1972 rating decision awarded him service connection 
for traumatic arthritis, left knee, rated 10 percent.  

An August 1987 Fairview General Hospital surgical report 
reveals the Veteran had a preoperative diagnosis of internal 
derangement of the left knee.  He underwent arthroscopic 
surgery to repair a double tear of the medial meniscus and a 
horizontal cleavage tear of the lateral meniscus. 

The instant claim for increase was received in July 2007.  On 
August 2007 VA examination, the Veteran reported daily pain 
of a dull aching nature at a level of 6 out of 10 and 
occasional swelling once every few months.  His left knee 
still gave way and he had a locking sensation.  He denied 
heat or redness.  Although he reported he wore a knee brace 
when he worked out, he stated that he had not worn it for the 
past one to two years.  He reported he worked two to three 
days per week, with his knee causing increased pain on 
standing at work.  He could no longer run for exercise.  On 
physical examination there was gross bony deformity and 
tenderness inferior to the patella on palpation.  Extension 
actively and passively was 5 degrees short of full with pain 
at the extremes of range of motion.  Flexion was decreased 
from 0 to 100 degrees actively and passively with pain at the 
extremes of range of motion.  After repetitive flexion and 
extension of the left knee joint three times and testing for 
increased pain, fatigue, weakness, incoordation, and 
decreased range of motion, the Veteran exhibited the same 
range of motion and pain.  The Veteran described his pain as 
constant without flare-ups.  Lachman's test, McMurray's sign, 
and anterior drawer sign were negative, and no instability 
was noted on varus/valgus testing at 0 and 30 degrees.  X-
rays were interpreted as showing chondrocalcinosis and 
moderate degenerative arthritic changes of the left knee.  
The diagnosis was postsurgical residuals with decreased range 
of motion and chronic pain with traumatic arthritis of the 
left knee.        

C. Legal Criteria and Analysis

In general, disability evaluations are determined by the 
application of a schedule of ratings, which is based on the 
average impairment of earning capacity caused by a given 
disability.  Separate diagnostic codes identify the various 
disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  With respect to joints, in particular, the 
factors of disability reside in reductions of normal 
excursion of movements in different planes. Inquiry will be 
directed to more of less than normal movement, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity, or atrophy of disuse.  
38 C.F.R. § 4.45.

Traumatic arthritis is rated as degenerative arthritis under 
Code 5003. Degenerative arthritis established by X-ray 
findings is rated on the basis of limitation of motion under 
the appropriate diagnostic code(s) for the specific joint(s) 
involved.  When the limitation of motion is noncompensable 
under the appropriate diagnostic code(s), a 10 percent rating 
is for application for each such major joint affected by 
limitation of motion, to be combined, not added under Code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Codes 5010-
5003.  

Flexion of the leg limited to 60 degrees warrants a 
noncompensable rating, flexion limited to 45 degrees warrants 
a 10 percent rating, flexion limited to 30 degrees warrants a 
20 percent rating, and flexion limited to 15 degrees warrants 
a 30 percent rating.  38 C.F.R. § 4.71a, Code 5260.

Extension of a leg limited to 5 degrees or less warrants a 
noncompensable rating, extension limited to 10 degrees 
warrants a 10 percent rating, extension limited to 15 degrees 
warrants a 20 percent rating, extension limited to 20 degrees 
warrants a 30 percent rating, extension limited to 30 degrees 
warrants a 40 percent rating, and extension limited to 45 
degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, 
Code 5261.

Flexion of the knee to 140 degrees is considered full and 
extension to 0 degrees is considered full.  See 38 C.F.R. 
§ 4.71a, Plate II.

In addition, the rating schedule provides for a 10 percent 
rating for slight recurrent subluxation or lateral 
instability, a 20 percent rating for moderate recurrent 
subluxation or lateral instability, and a 30 percent rating 
for severe recurrent subluxation or lateral instability.  
38 C.F.R. § 4.71a, Code 5257.

The VA General Counsel has held that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Codes 5003 and 5257, while cautioning that any such 
separate rating must be based on additional disabling 
symptomatology.  VAOPGCPREC 23-97 (July 1997). 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

In a claim for an increased rating, "staged" ratings are 
appropriate where the factual findings show distinct time 
periods when the service-connected disability exhibits 
symptoms that would warrant different ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

As the Veteran's left knee disability is currently rated 10 
percent, the focus is on the criteria that would provide for 
(at least) the next higher (20 percent) rating.  As 10 
percent is the maximum rating under Code 5003 (for arthritis 
of a single joint with limitation of motion that is not 
compensable under Codes 5260, 5261), we must look to other 
diagnostic code criteria to determine whether an increase in 
the rating is warranted.

Left knee flexion is not shown at any time during the appeal 
period to have been limited to less than 100 degrees.  
Consequently, a compensable rating under Code 5260 is not 
warranted.  Left knee extension is not shown to have been 
limited by more than 5 degrees; hence, a compensable rating 
under Code 5261 likewise is not warranted.  Notably, 
examination found that range of motion studies produced 
complaints of pain at the extremes of range of motion.  
Therefore motion is not shown to have been further limited by 
pain.  Furthermore, examination also found no additional 
limitations on use (with repeat range of motion testing).  
While the Veteran stated he has worn a brace in the past, 
examination found no objective evidence of lateral 
instability or subluxation.  Extensive testing for such on VA 
examination was negative.  Accordingly, the left knee 
disability does not warrant a compensable rating under Code 
5257.  

There is no evidence of pathology such as ankylosis, 
dislocated or removed semilunar cartilage, or tibia and 
fibula involvement.  Therefore, compensable ratings under 
Codes 5256, 5258, 5259, and 5262 are not warranted. 

The only schedular criteria under which the Veteran's left 
knee disability warrants a compensable rating are those in 
Code 5003 (for arthritis with less than compensable 
limitation of motion), and as noted above, the Veteran 
already has the maximum rating provided under that Code.  
Consequently, a schedular rating in excess of 10 percent is 
not warranted for the Veteran's left knee disability for any 
period of time during the appeal period.  See Hart, 21 Vet. 
App. at 509-10.

The Board has also considered whether referral for 
extraschedular consideration is suggested by the record.  
There is no objective evidence or allegation in the record of 
symptoms of and/or impairment due to the left knee disability 
that are not encompassed by the rating assigned.  Therefore, 
the schedular criteria are not inadequate.  Accordingly, 
referral for extraschedular consideration is not necessary.  
38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  
Notably, the record does not suggest, nor does the Veteran 
allege, that his left knee disability has required frequent 
hospitalization, caused marked interference with employment 
(he has been able to work part-time at Home Depot with only 
some discomfort) or involved any other factors of like 
gravity.  Finally, as the Veteran is employed the matter of 
entitlement to a total disability rating based on individual 
unemployability is not raised by the record. 

The preponderance of the evidence is against the Veteran's 
claim.  Consequently, the benefit of the doubt doctrine does 
not apply; the claim must be denied. 


ORDER

A rating in excess of 10 percent for left knee traumatic 
arthritis is denied. 


REMAND

Regarding the claim of service connection for a right knee 
disability, while the notice provisions of the VCAA appear to 
be satisfied, the Board is of the opinion that further 
development of the record is required to comply with VA's 
duty to assist the Veteran in the development of the facts 
pertinent to his claim.  

The Veteran claims that his right knee disability is 
secondary to his service-connected left knee disability.  The 
record shows that he sustained a work-related right knee 
injury that required surgical repair in April 1989.  He 
claims that this injury occurred because he had to compensate 
for his service connected left knee disability by putting 
undue pressure on his right knee.  

At the October 2009 hearing, the Veteran indicated that in 
connection with his 1989 injury he was evaluated for, and 
received, Workman's Compensation benefits.  The complete 
records of all evaluations and treatment he received at the 
time are pertinent (and perhaps critical) evidence in the 
matter at hand.  As they are outstanding, they must be 
secured.  

In this regard, the Veteran is advised that governing 
regulation provides that where evidence (including 
identifying information and releases) requested in connection 
with an original claim is not received within a year of the 
request, the claim is to be considered abandoned.  38 C.F.R. 
§ 3.158.  

Furthermore, if any additional evidence received indicates 
(or suggests) that the Veteran's service-connected left knee 
disability might have caused/or aggravated his right knee 
disability a VA examination to secure a medical nexus opinion 
would be necessary.  

Accordingly, the case is REMANDED for the following:

1.  The RO should ask the Veteran to 
identify all sources of evaluation and/or 
treatment he received for his 1989 work-
related right knee injury.  He should 
provide a chronological listing of all 
providers of evaluation and treatment he 
received at the time of, and in follow-up 
to that injury, as well as any releases 
necessary for VA to secure private 
treatment/evaluation records.  The RO must 
secure for association with the claims 
file complete records identified (to 
specifically include complete records 
pertaining to the Veteran's award of 
Workman's Compensation at the time).  (In 
that regard, if records received suggest 
there are additional pertinent records 
outstanding, and not in the Veteran's 
listing, the RO should arrange for follow-
up development for such records.)  If any 
provider does not respond to the RO's 
request for records of treatment 
identified, the Veteran should be so 
notified, and advised that ultimately it 
is his responsibility to ensure that the 
records are received.

2.  If any records received pursuant to 
the request above indicate or suggest that 
the Veteran's current right knee 
disability was either caused or aggravated 
by his service connected left knee 
disability, the RO should arrange for a VA 
orthopedic examination to secure a medical 
nexus opinion in the matter.  In such 
event the Veteran's claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  Based on 
examination of the Veteran, and review of 
the record, the examiner should provide an 
opinion that responds to the following: 

(a)	What is/are the diagnosis(es) for 
the Veteran's current right knee 
disability?  

(b)	As to each diagnosis, is at least 
as likely as not (a 50 percent or 
better probability) that such was 
either caused, or aggravated by 
the Veteran's service-connected 
left knee disability?

[The explanation of rationale for 
this opinion must specifically 
address the Veteran's allegation that 
the work injury occurred as a result 
of excessive stress on the right knee 
from favoring the left knee due to 
service connected left knee 
disability.]

(c) If it is the examiner's opinion 
that the Veteran's left knee 
disability did not cause, but 
aggravated, the right knee 
disability, the examiner must further 
identify the degree of additional 
disability (pathology and associated 
impairment) that is due to such 
aggravation (i.e., indicate the 
baseline level of right disability 
that existed before aggravation 
occurred and the level of severity 
present after the aggravation 
occurred).  

The examiner must explain the rationale 
for all opinions.. 

3.  When the development sought above is 
completed (or if a year has passed without 
the Veteran's response to the RO's request 
for identifying information and releases), 
the RO should re-adjudicate this claim.  
If it remains denied, the RO should issue 
an appropriate supplemental SOC and afford 
the Veteran the opportunity to respond.  
The case should then be returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999). This claim must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner. 

______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


